DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an outflow system that regulates whether the liquid is circulating back into the insulated vessel or being drained” in claims 16 and 17, wherein the “outflow system” is the placeholder and “regulates whether the liquid is circulating back into the insulated vessel or being drained” is the functional language wherein there is not sufficient structure claimed to perform the recited function.  Based on the Applicant’s disclosure, pg. 7 “the outflow system, consisting of a parallel circuit of a drain valve 16 and a circulation valve 17”, the outflow system will be interpreted as a parallel circuit of a drain valve and a circulation valve.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 recites the limitation “wherein the insulated vessel is separated from the outside environment” which is indefinite for being unclear what outside environment Applicant is referencing since the term “the outside environment” lacks antecedent basis.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be 

Claim 8 recites the limitation “wherein the insulation is comprised of foam, vacuum, Vacuum Insulated Panels (VIPs), or any combination therein” which is indefinite for being unclear what location “therein” is.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein the insulation is comprised of at least one or a combination of foam, vacuum, Vacuum Insulated Panels (VIPs)” for purposes of examination.

Claim 9 recites the limitation “wherein the insulated vessel is separated from the outside environment” which is indefinite for being unclear what outside environment Applicant is referencing since the term “the outside environment” lacks antecedent basis.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “wherein the insulated vessel is separated from an outside environment” for purposes of examination.

Claim 10 recites the limitation “that ensures liquid is flowing through the pump” which is indefinite for being unclear if the Applicant is referencing the viscous liquid and the cryogenic pump of claim 1, from which claim 10 depends. Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “that ensures the viscous liquid is flowing through the cryogenic pump” for purposes of examination.

Claim 11 recites the limitation “the volume of the liquid” in line 3, which is indefinite for lacking antecedent basis and being unclear if the liquid is the viscous liquid of claim 1 from which claim 11 depends.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “a volume of the viscous liquid” for purposes of examination.

Claim 11 recites the limitation “the flow of coolant” and “the flow of liquid” in lines 4-5 which each lack antecedent basis and are unclear if the coolant and liquid is or is not the coolant and liquid of claim 1 from which claim 11 depends.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitations will be interpreted as “a flow of the coolant” and “a flow of the liquid” for purposes of examination.

Claim 12 recites the limitation “to control the flow of viscous liquids” which is indefinite for lacking antecedent basis and being unclear if the viscous liquids are or are not the viscous liquids of claim 1, from which claim 12 depends.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “to control a flow of the viscous liquids” for purposes of examination.

Claim 13, the term “capable of convenient attachment”, in line 2, is a relative term which renders the claim indefinite. The term “convenient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one 

Claim 13 recites the limitation “its interior” in line 5 which is indefinite for not being explicitly clear what structure “its” is being referred to.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “an interior of the insulated vessel” for purposes of examination.

Claim 13 recites the limitation “the outside environment” in lines 5-6 which is indefinite for lacking antecedent basis and being unclear what outside environment Applicant is referencing.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “an outside environment” for the purposes of examination.

Claim 13, the term “significantly reducing heat gain”, in line 6, is a relative term which renders the claim indefinite. The term “significantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the limitation will be interpreted as “reducing heat gain”.




Claim 15 recites the limitation “the liquid” in line 1 which is indefinite for being unclear if it is the viscous liquid or not.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “the viscous liquid” for purposes of examination. 

Claim 15, the term “extremely pure Cannabinoids”, in line 2, is a relative term which renders the claim indefinite. The term “extremely pure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the limitation will be interpreted as “pure Cannabinoids”.

Claim 15, the term “a higher yield rate”, in line 2, is a relative term which renders the claim indefinite. The term “higher yield rate” is not defined by the claim as to what yield 

Claim 16 recites “The chiller of claim 1, comprising …a customer’s liquid Nitrogen sup; an insulated vessel, a heat exchanger” which is indefinite for antedating structure which has already been claimed in claim 1 from which claim 16 depends.  It is the Examiner’s position that the Applicant has erred and made claim 16 dependent on claim 1 when it should be a dependent claim.  For purposes of Examination, the limitation will be interpreted as “A chiller, comprising…”.

Claim 16 recites the limitation “a heat exchanger of a design to optimize heat transfer from the liquid within the insulated vessel by limiting locations where the liquid can congeal and be shielding from fluid flow” in lines 7-9 which is indefinite for being unclear what is meant by “be shielding from fluid flow”.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “a heat exchanger of a design to optimize heat transfer from the liquid within the insulated vessel by limiting locations where the liquid can congeal and shielded from fluid flow” for purposes of examination.

Claim 16 recites the limitation “senses when liquid” in line 12 which is indefinite for being unclear if this is the liquid antedated in line 6 or not.  Based on the Applicant’s 

Claim 17 recites the limitation “an outflow system that regulates whether the liquid is circulating back into the insulated vessel or being drained” in lines 14-15 which is indefinite for being unclear where the liquid is being circulated back from and if limitation requires the outflow system to do one of or both regulating whether the liquid is “circulating back into the insulated vessel” or “being drained”.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “an outflow system that regulates a flow of the liquid out of the insulated vessel and circulates the flow of liquid back into the insulated vessel and the outflow system regulates whether the flow of liquid is drained from the insulated vessel and not circulated back to the insulated vessel”

Claim 17 recites the limitation “a heat exchanger of a design to optimize heat transfer from the liquid within the insulated vessel by limiting locations where the liquid can congeal and be shielding from fluid flow” in lines 7-9 which is indefinite for being unclear what is meant by “be shielding from fluid flow”.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “a heat exchanger of a design to optimize heat transfer from the liquid within the insulated vessel by limiting locations where the liquid can congeal and shielded from fluid flow” for purposes of examination.



Claim 17 recites the limitation “an outflow system that regulates whether the liquid is circulating back into the insulated vessel or being drained” in lines 14-15 which is indefinite for being unclear where the liquid is being circulated back from and if limitation requires the outflow system to do one of or both regulating whether the liquid is “circulating back into the insulated vessel” or “being drained”.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “an outflow system that regulates a flow of the liquid out of the insulated vessel and circulates the flow of liquid back into the insulated vessel and the outflow system regulates whether the flow of liquid is drained from the insulated vessel and not circulated back to the insulated vessel”.

Claim 17 recites the limitation “when liquid is being pumped” in line 18 which is indefinite for being unclear if the liquid claimed is the same liquid as the liquid antedated in line 6 or not.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “when the liquid is being pumped” for purposes of examination.



Claim 17 recites the limitation “the outside environment” in line 21 which is indefinite for lacking antecedent basis and being unclear what outside environment Applicant is referencing.  Based on the Applicant’s disclosure as best understood by the Examiner, the limitation will be interpreted as “an outside environment” for purposes of examination.

Claim 17, the term “significantly reducing heat gain”, in line 21, is a relative term which renders the claim indefinite. The term “significantly” is not defined by the claim as to what yield rate the term is being compared to, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the limitation will be interpreted as “reducing heat gain”.

Claim 17 recites the limitations “an electronic controller that maintains a temperature setpoint for the insulated vessel” and “an electronic controller that maintains the influx and outflow of liquid, determined by the operator” in lines 22 and 24 respectively “FIG 4 shows an exemplary controller 21 that a liquid chiller uses. The controller 21 receives signals from a fill-flow sensor 7 and an out-flow sensor 14. The fill-flow sensor 7 and out-flow sensor 14 senses when liquid is flowing to a fill pump 8 and a drain pump 15, respectively. If no liquid is flowing to the fill pump 8 or drain pump 15 the controller 21 turns off the fill pump 8 or drain pump 15. A fill gauge 11 sends a signal to the controller 21 of how much liquid is in the insulated vessel 19. A temperature sensor 9 senses the temperature of the liquid within the insulated vessel 19 and sends this information to the controller 21.”.  Therefore, it is unclear if there is a first and second controller, or if there is one controller.   Based on the Applicant’s disclosure as best understood by the Examiner, the limitations will be interpreted as “an electronic controller that maintains a temperature setpoint for the insulated vessel” and “the electronic controller maintains the influx and outflow of liquid, determined by the operator”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over MaHannah et al. (US 2019/0134531), hereinafter referred to as .

Regarding claim 1, MaHannah teaches an alcohol-based solvent chiller (Fig. 2), comprising: 
an insulated vessel (203); 
a heat exchanger (annotated by Examiner in Figure 1) specifically designed to chill liquids (“Solvent” within tank 203) that become viscous with decreasing temperature within the insulated vessel; 
a cryogenic tank (Fig. 1, Dewar of liquid nitrogen 221) with pressure building capability (since the nitrogen flows from the Dewar 221 to the insulated vessel 203, naturally there is pressure building capability) that will force coolant through the heat exchanger at a specific pressure (pressure within heat exchanger during operation); and 


    PNG
    media_image1.png
    673
    985
    media_image1.png
    Greyscale

Figure 1:  Fig. 2 of MaHannah.

MaHannah does not teach a cryogenic pump to circulate viscous liquids within the insulated vessel to chill alcohol-based solvents during product extraction from cannabis.  

Roan teaches a vessel (Fig. 2, 8) which contains a liquid (80) that exchanges heat with a submerged heat exchanger (82), wherein a pump is used to circulate the liquid within the vessel in order to increase heat transfer between the liquid and heat exchanger (paragraph 0032, “Further, the circulating pump 871 provides circulation of 
the fermented alcoholic liquid in the evaporation tank 8 and thus allows 
excellent heat exchange”).



Regarding Claim 2, MaHannah, as modified, teaches the chiller of claim 1, wherein the heat exchanger is of specific design (spiral design shown as a coiled structure of the HX in Fig. 2) that reduces the ability of alcohol-based solvents to congeal and be shielded from fluid flow, the specific design being a spiral design (see Fig. 2)  

Regarding Claim 3, MaHannah, as modified, teaches the heat exchanger comprises smooth tubing (as shown in Fig. 2, no fins are shown, therefore the tubes are interpreted as “smooth”)

Regarding Claim 4, MaHannah, as modified, teaches the chiller of claim 1, wherein the coolant comprises a liquid Nitrogen coolant (“Liquid Nitrogen” shown in insulated vessel 221)

Regarding Claim 5, MaHannah, as modified, teaches the chiller of claim 4, comprising a high-flow type solenoid valve (cryogenic solenoid valve 218) to control a flow (flow leaving insulated vessel 221) of liquid Nitrogen.  

Regarding Claim 6, MaHannah, as modified, teaches the chiller of claim 1, wherein the pressure of the coolant flowing through the heat exchanger is in the range 22 to 200 psi (see paragraph 0023, “the typical Dewar supply pressure of 25 psig” meaning the coolant flow will be at this pressure as well, or at least very close, minus the head loss through the piping).  

Regarding Claim 7, MaHannah, as modified, teaches the chiller of claim 1, wherein the insulated vessel is separated from an outside environment (environment surrounding 212) by insulation (Vacuum Jacket 212).  

Regarding claim 9, MaHannah, as modified, teaches the chiller of claim 1 and wherein MaHannah teaches wherein the insulated vessel is separated from the outside environment by insulation of a thickness shown in Fig. 1 at the “cooling jacket” however does not teach wherein the insulation is up to 6 inches however since Mahannah teaches an inherent thickness of the cooling jacket in Fig. 1, the cooling jacket thickness is considered a result effective variable in that changing the thickness of the insulation changes the resistance to heat exchange between the environment and the alcohol based solvent within the insulated vessel.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the thickness of the insulation taught by Mahannah to be up to 6 inches as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not 

Regarding claim 12, MaHannah, as modified, teaches the chiller of claim 1 and wherein MaHannah further teaches cryogenic valves (Fig. 2, Valve #5 and Valve #3) to control a flow of viscous liquids.

Regarding claim 13, MaHannah teaches a system (Fig. 2) comprising: 
a liquid Nitrogen inlet (inlet of heat exchanger indicated in annotated Figure 1 by the Examiner) capable of convenient attachment to a customer's liquid Nitrogen tank (221); 
a cryogenic flow system (comprising cryogenic solenoid valve 218 and vacuum jacketed line 220) that operates at a predetermined Nitrogen flow (flow of Nitrogen leaving the vessel 221 during operation); 
an insulated vessel (203) that thermally seals the insulated vessel’s interior from an outside environment (environment surrounding the vessel 203), reducing heat gain; 
a heat exchanger (annotated by Examiner in Figure 1) within the insulated vessel; 

MaHannah does not teach a cryogenic pump to circulate liquid within the insulated vessel to increase convective cooling.

“Further, the circulating pump 871 provides circulation of 
the fermented alcoholic liquid in the evaporation tank 8 and thus allows 
excellent heat exchange”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified the insulated vessel of MaHannah to include a cryogenic pump, as similarly taught by Roan, in order to provide the predictable result of circulating the liquid at cryogenic temperatures within the vessel, thereby increasing the rate of heat transfer between the heat exchanger and the liquid.

Although MaHannah teaches an electronic controller (“temperature controller” of paragraph 0018) that maintains a setpoint (temperature set point of the vessel during operation) for the insulated vessel determined by operator to be down to -73.3C (see paragraph 0017), however MaHannah does not teach wherein the setpoint set by the operator is determined to be down to -90 degrees C.

The setpoint temperature is considered a result effective variable in that changing the temperature setpoint directly affects the yield extraction within the insulated vessel produced by the solvent. Therefore, it would have been obvious to one having ordinary .

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over MaHannah and Roan as applied to claim 1, in further view of Maric (US 5,123,250), hereinafter referred to as Maric.

Regarding claim 8, MaHannah, as modified, teaches the chiller of claim 7, however does not teach wherein the insulation is at least one or a combination of foam, vacuum, Vacuum Insulated Panels (VIPs), or any combination therein.

Maric teaches insulated vessel 12 which is comprised of a vacuum (“vacuum-insulated vessel  12”, See column 4, lines 50-52).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified the insulated vessel of MaHannah to include, in addition or in place of the insulated vessel’s insulation, with a vacuum, as taught by Maric, in order to provide the predictable result of further insulating the insulated vessel, thereby increasing the efficiency of the chiller system.

Regarding claim 10, MaHannah, as modified, teaches the chiller of claim 1, however does not teach a flow sensor that ensures the viscous liquid is flowing through the cryogenic pump, however MaHannah pertinently teaches a filling valve (Fig. 2, “valve #5”) which regulates flow of liquid into the insulated vessel.

Maric teaches a thermocouple (Fig. 1, 69) which is part of a liquid level gauge (Fig. 1, comprising 68 and 69) coupled to a controller (Fig. 1, 72), the liquid level gauge located within insulated vessel 12 (Fig. 1) used to ensure that liquid is at least at the level of the thermocouple thereby indicating when to operate solenoid valve 36 of Fig. 1 for filling (see column 5, lines 44-51) of the insulated vessel.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined the insulated vessel and filling valve taught by MaHannah with the liquid level gauge taught by Maric, in order to provide the predictable result of providing a means for detecting the liquid level within the insulated vessel and maintaining a desired liquid level therein.

Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over MaHannah and Roan as applied to claim 1, in further view of Maric (US 5,123,250) and Boyd (US 2017/0059242), hereinafter referred to as Boyd .



Maric teaches a controller (Fig. 1, 72) coupled to a temperature detector (Fig. 1, thermistor 69) and a fill gauge (Fig. 1 comprising 68 and 69) located within an insulated vessel (Fig. 1, 12) and fill valve 218, wherein the temperature detector measures temperature of a first fluid (Fig. 1, 28), the fill gauge measures the volume (the height of the liquid volume 28 within the container 12) of the first fluid within the insulated vessel, and the controller controls (thermally) the flow (by controlling the height of first fluid 28 using valve 36 this affects heat transfer between first fluid 28 and second fluid flowing through heat exchanger 22) of a second fluid (Fig. 1, fluid within 22) into heat exchanger 22 as well as the flow (thermally and using valve 36, Fig. 1) of the first fluid 28 flowing into and out of the insulated vessel

Similar to Maric, Boyd teaches a vessel (Fig. 2, 38) which uses a temperature sensor (36), in the form of a thermocouple (see paragraph 0022), that measures the temperature of fluid within the vessel, thereby detecting the height of the fluid to control a valve which let controls the flow of liquid into the vessel (see paragraph 0022, “The cooling chamber 30 may be provided with a liquid solenoid valve 32 (FIG. 1) liquid level thermocouple 36 for controlling the temperature of the bath 46, and a relief valve 34 for controlling the pressure in the cooling chamber 30.”) .

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have combined the insulated vessel taught by MaHannah with the liquid level gauge, temperature detector and controller as taught by Maric in order to provide the predictable result of ensuring a desired liquid level of the liquid within the insulated vessel.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mahannah, as modified, such that the temperature detector is a thermocouple as taught by Boyd in order to provide the predictable result of accurately measuring the temperature of the liquid within the insulated vessel.

Regarding claim 15, MaHannah, as modified, teaches the chiller of claim 11, and wherein the viscous liquid that flows out of the insulated vessel is used to extract pure Cannabinoids (THC and CBD within cannabis oil discussed in paragraph 0020) at a yield rate from Cannabis (implicit since cannabis oil of paragraph 0020 comes from cannabis).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MaHannah, Roan, Maric and Boyd as applied to claim 11, in further view of Baust et al. (US 2015/0300569).

Regarding claim 14, MaHannah teaches the chiller of claim 11, however does not teach an interactive Human-Machine Interface (HMI).

Baust teaches an interactive Human-Machine Interface in the form of a graphical user interface (see paragraph 0051, lines 1-3) to enable a human to interact with monitoring and control programs (See paragraph 0051).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the Applicant’s claimed invention to have modified MaHannah in view of Maric by including an interactive Human Machine Interface as taught by Baust in order to provide the predictable result of allowing a user to interact with monitoring and control programs which can control cannabis oil extraction.

Allowable Subject Matter
Claims 16-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  Claim 18 would be allowable for its dependence on claim 17.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, either alone or in combination, does not teach the chiller of claim 16 further comprising “an outflow system that regulates a flow of the liquid out of the insulated vessel, circulates the flow of liquid back into the insulated vessel, and the . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763